EXHIBIT 10.1



CONFIDENTIAL

April 1, 2003

Altair Nanotechnologies Inc.
204 Edison Way
Reno, NV 89502

Attn: William P. Long
Chief Executive Officer


Dear Mr. Long:

This letter sets out the terms and conditions on which Altair Nanotechnologies
Inc. (the “Company”) has engaged RBC Dain Rauscher Inc. (“RBC”), a member
company of RBC Capital Markets, to provide certain investment banking and
financial advisory services in connection with a possible Transaction (as
defined below) involving RenaZorbTM. This letter will confirm our mutual
understanding of the basis on which RBC will act as the Company’s exclusive
investment banker with respect to a Transaction.

1. Services to be Provided by RBC


In undertaking this assignment, if requested by the Company and reasonably
appropriate to the assignment, RBC will provide during the Term (as defined
below) the following services to the Company in connection with a possible
Transaction:

a) formulate a strategy for consummating a Transaction, including the
identification of parties that may have an interest in a Transaction with the
Company, and develop procedures and timetables for implementing a Transaction;


b) assist the Company in the preparation of a marketing memorandum (or
descriptive material) describing the Company, as well as other materials
requested by interested parties;


c) approach selected parties, and provide these parties with the appropriate
material;


d) assist the Company in evaluating proposals regarding a possible Transaction;


e) formulate negotiation strategies and assist in negotiations with interested
parties; and


f) if requested by the Company, provide a written opinion to the Board of
Directors (or a special committee of the Board of Directors) of the Company
regarding the fairness, from a financial point of view, of the consideration to
be received by the Company or its holders of common stock, as the case may be,
in connection with a Transaction.




1

--------------------------------------------------------------------------------


2. Certain Agreements of the Company


The Company agrees that:

a) it shall (i) furnish RBC with the names of all parties with which the Company
has had discussions or contacts concerning a possible Transaction, and (ii)
notify RBC promptly if any person contacts or approaches the Company or any of
its directors, officers or employees in connection with a possible Transaction
or an expression of interest therein;


b) it shall (i) make available to RBC all information concerning the business,
assets, liabilities, operations, financial condition and prospects of the
Company and its subsidiaries (collectively the “Information”) which RBC
reasonably requests in connection with the performance of its services
hereunder; (ii) notify RBC of any material change, or development that may lead
to a material change in the Information; and (iii) provide RBC with timely
access to the directors, officers, employees, independent auditors, consultants
and financial, legal and other professional advisors of the Company as RBC may
reasonably request in performing its services hereunder. Where appropriate to a
Transaction, the term “Information” shall include comparable information
concerning any other party to a Transaction and the Company shall provide access
to such other party comparable to that contemplated by clause (iii) above; and


c) RBC will be relying, without assuming responsibility for independent
verification, on the accuracy and completeness of all Information that is and
will be furnished to RBC by the Company, its subsidiaries or any other party or
potential party to any Transaction. Accordingly, the Company further
acknowledges and agrees that RBC is entitled to assume and rely upon the
accuracy and completeness of all such Information and is not required to conduct
a physical inspection of any properties or assets, or prepare or obtain any
independent evaluation or appraisal of any assets or liabilities. Finally, the
Company acknowledges and agrees that with respect to any financial forecasts and
projections made available to RBC, RBC is entitled to assume that such forecasts
and projections have been reasonably prepared and reflect the best currently
available estimates and judgments of the Company management (or other party to
the Transaction, as the case may be).


3. Fairness Opinion


In the event that the Company requests that RBC provide its Board of Directors
(or a special committee thereof) with a fairness opinion, the Company
acknowledges and agrees that the nature and scope of any investigation that RBC
may conduct in the course of rendering its opinion, as well as the scope, form
and substance of its opinion shall be such as RBC considers appropriate. The
Company acknowledges and agrees that all advice and opinions (written and oral)
rendered by RBC are intended solely for the use and benefit of the Board of
Directors (or special committee thereof) of the Company and may not be used or
relied upon by any other person, nor may such advice or opinions be reproduced,
summarized, excerpted from or referred to in any public document or given to any
other person without the prior written consent of RBC. If required by applicable
law, such opinion may be included in any disclosure document filed by the
Company with the SEC with respect to the proposed Transaction; provided however,
that such opinion must be reproduced in full and that any description of or
reference to RBC be in a form reasonably acceptable to RBC and its counsel. RBC
shall have no responsibility for the form or content of any such disclosure
document, other than the opinion itself.

4. Compensation


The Company hereby agrees to pay RBC, as compensation for its services
hereunder, the following fees in accordance with the following terms:



2

--------------------------------------------------------------------------------


a) Fairness Opinion Fee – In the event that a fairness opinion is provided to
the Board of Directors of the Company, the Company agrees to pay RBC a fairness
opinion fee (the “Fairness Opinion Fee”) in the amount of $300,000. The Fairness
Opinion Fee will be payable in cash upon the delivery of such opinion, without
regard to whether such opinion is accepted or a Transaction is consummated and,
to the extent paid, will be credited against the Transaction Fee.


b) Transaction Fee – In the event the Company consummates at any time a
Transaction pursuant to a definitive agreement or letter of intent or other
evidence of commitment entered into during the Term, or during the 12 months
following the Term, the Company agrees to pay RBC a transaction fee (the
“Transaction Fee”) equal to the higher of either: (i) 5.0% (five percent) of the
Aggregate Transaction Value (as defined below); or (ii) $750,000.


  The entire Transaction Fee shall be paid to RBC in cash at the closing of the
Transaction provided that compensation attributable to that part of the
consideration which is contingent upon the occurance of any future event shall
be paid by the Company when the payment of such consideration is received by the
Company.


5. Expenses


In addition to any fees that may be payable hereunder and regardless of whether
any proposed Transaction is consummated, the Company hereby agrees from time to
time, upon request, to reimburse RBC for all reasonable travel, legal and other
out-of-pocket expenses incurred in performing the services described herein
(including reasonable fees and disbursements of RBC’s legal counsel), to the
extent such expenses are pre-approved by the Company in writing..

In the event RBC personnel must attend or participate in judicial or other
proceedings to which it is not a party, the Company agrees to pay RBC an
additional per diem payment, per person, at its customary rates and to reimburse
RBC for all travel, legal and other out-of-pocket expenses incurred by RBC in
respect of its preparation for and participation in any such proceedings.

6. Termination


This letter may be terminated upon 30 days written notice by either the Company
or RBC; provided that such termination shall not affect the rights and
obligations set forth on Appendix A, the right of RBC to receive any fees and
expenses payable pursuant to this letter, and the provisions of Section 11. It
is expressly understood that neither RBC nor the Company shall have any
continuing obligation or liability to one another under this letter upon
termination hereof, except in respect of the matters specifically referenced in
this Section.

7. Publicity


The Company acknowledges and agrees that RBC may, subsequent to the announcement
of a Transaction, make public its involvement with the Company in the
Transaction, including the right of RBC at its own expense to place
advertisements describing its services to the Company in financial, news or
business publications. Furthermore, if requested by RBC, the Company shall
include a mutually acceptable reference to RBC in any press release or other
public announcement made by the Company regarding the services rendered by RBC
described in this letter.

8. Indemnification


Appendix A is hereby incorporated into this letter by reference and made a part
hereof.



3

--------------------------------------------------------------------------------


9. Other Matters Relating to Engagement


The Company acknowledges that it has retained RBC solely to provide the services
set forth in this letter. In rendering such services, RBC will act as an
independent contractor, and RBC owes its duties arising out of this engagement
solely to the Company and to no other person. The Company acknowledges that
nothing in this letter is intended to create duties to the Company beyond those
expressly provided for in this letter, and RBC and the Company specifically
disclaim the creation of any fiduciary relationship between, or the imposition
of any fiduciary duties on, either party.

The Company acknowledges and agrees that all advice and opinions (written and
oral) rendered by RBC are intended solely for the use and benefit of the Board
of Directors (or special committee thereof) of the Company and may not be used
or relied upon by any other person, nor may such advice or opinions be
reproduced, summarized, excerpted from or referred to in any public document or
given to any other person without the prior written consent of RBC.

The Company acknowledges that RBC is a securities firm engaged in securities
trading and brokerage activities and providing investment banking and financial
advisory services. In the ordinary course of business, RBC and its affiliates
may at any time hold long or short positions, and may trade or otherwise effect
transactions, for their own account or the accounts of customers, in the debt or
equity securities of the Company, its affiliates or other entities that may be
involved in the transactions contemplated by this letter.

In addition, RBC and its affiliates may from time to time perform various
investment banking, commercial banking and financial advisory services for other
clients and customers who may have conflicting interests with respect to the
Company or the Transaction. RBC and its affiliates will not use confidential
information obtained from the Company pursuant to this engagement in connection
with the performance by RBC and it affiliates of services for other companies,
and RBC and its affiliates will not furnish any such information to other
companies. The Company also acknowledges that RBC and its affiliates have no
obligation to use in connection with this engagement or to furnish to the
Company, confidential information obtained from other companies.

Furthermore, the Company acknowledges RBC may have fiduciary or other
relationships whereby RBC or its affiliates may exercise voting power over
securities of various persons, which securities may from time to time include
securities of the Company or of potential purchasers or others with interests in
respect of the Transaction. The Company acknowledges that RBC or such affiliates
may exercise such powers and otherwise perform its functions in connection with
such fiduciary or other relationships without regard to RBC’s relationship to
the Company hereunder.

The Company acknowledges that RBC is not an advisor as to legal, tax, accounting
or regulatory matters in any jurisdiction. The Company should consult with its
own advisors concerning such matters and is responsible for making its own
independent investigation and appraisal of the Transactions contemplated by this
letter, and RBC has no responsibility or liability to you with respect to such
matters.



4

--------------------------------------------------------------------------------


10. Definitions


“Aggregate Transaction Value” shall mean the total consideration paid and to be
paid (which shall be deemed to include all amounts paid or to be paid into
escrow) directly or indirectly, regardless of how allocated or the form of
consideration, to or by the Company or its subsidiaries or their holders of
capital stock or holders of rights to acquire capital stock in connection with a
Transaction, including, without limitation: (i) cash, notes, and debt (ii)
publicly traded equity securities (valued based on the average closing market
price of such securities for the five trading days preceding public announcement
of the definitive agreement to enter into a Transactions and, if applicable, the
exchange ratio as calculated at the time of such announcement), the fair market
value at the time of announcement of other equity securities (including warrants
and convertible securities, as well as options or stock appreciation rights,
whether or not vested), and other property; (iii) the total amount of
indebtedness for borrowed money or similar non-trade liabilities or obligations
(including pension liabilities, guarantees, capitalized leases, and the like) of
the Company repaid, retired, extinguished, or assumed in connection with, or
which otherwise remain outstanding as of the closing of a Transaction; (iv)
payments to be made in installments; (v) deferred and/or contingent payments
(whether or not related to future earnings or operations); (vi) any assets of
the Company which are paid in the form of dividends, capital distributions,
partial or total liquidating distributions or otherwise to its holders of
capital stock or holders of rights to acquire capital stock other than in the
ordinary course of business; and (vii) the value of any capital stock of the
Company or rights to acquire capital stock of the Company (whether or not
vested) which remain outstanding following any Transaction. The value of any
non-cash consideration, other than securities of a class which is publicly
traded, shall be the fair market value thereof as of the date of closing of a
Transaction.

“Term” shall mean a period of one year from the date of this letter, unless
otherwise terminated by one or both of the parties in accordance with the
provisions of Section 6.

“Transaction” shall mean any transaction, or series or combination of related
transactions, involving the sale, license or other transfer by the Company of
all of part of its intellectual property and other rights related to its active
pharmaceutical ingredient for the treatment of hyperphosphatemia (elevated serum
phosphate levels) in patients undergoing kidney dialysis, given the name
RenaZorb™ (“Renazorb”) to any party for consideration, including, without
limitation, a sale or exchange of assets, a merger, plan of exchange or
consolidation, a lease or license of assets with or without a purchase option,
or the formation of a joint venture to the extent the principal asset
contributed or sold by the Company is its interest in Renazorb.

11. Miscellaneous


This letter, including Appendix A, incorporates the entire agreement of the
parties with respect to the subject matter of this letter, and may not be
amended or modified except in writing. The invalidity or unenforceability of any
provision of this letter shall not affect the validity or enforceability of any
other provision of this letter, which shall remain in full force and effect.
This agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflicts of laws provisions
thereof. Each of the Company and RBC (each on its own behalf and, to the extent
permitted by applicable law, on behalf of its shareholders) hereby irrevocably
waive any right they may have to a trial by jury in respect of any claim,
counter-claim or action based on or arising out of this letter, RBC’s
performance under this letter or the transactions contemplated hereby. This
letter is solely for the benefit of the Company and RBC and no other person
(except for indemnified persons to the extent set forth in Appendix A) shall
acquire or have any rights under or by virtue of this letter. This letter may
not be assigned by either party hereto without the other party’s prior written
consent; provided, however, that RBC or the Company may assign in whole its
rights in connection with a sale or other disposition of all or substantially
all of its assets, merger or similar transaction. This letter may be executed in
counterparts, each of which will be deemed an original, but all of which taken
together will constitute one and the same instrument.



5

--------------------------------------------------------------------------------


Please confirm that the foregoing is in accordance with our understandings and
agreements by signing and returning to RBC the duplicate of this letter enclosed
herewith.

  Very truly yours,


  RBC Dain Rauscher Inc.



  /s/ Allen S. Morton  

--------------------------------------------------------------------------------

  Allen S. Morton
Managing Director



Accepted and Agreed to:

Altair Nanotechnologies Inc.

/s/ William P. Long  

--------------------------------------------------------------------------------

William P. Long
Chief Executive Officer




6

--------------------------------------------------------------------------------


Appendix A to Engagement Letter Between

RBC Dain Rauscher Inc. and Altair Nanotechnologies Inc.

Dated April 1, 2003

The Company agrees to indemnify and hold harmless RBC, its partners, employees,
directors, officers, consultants, agents, affiliates and persons deemed to be in
control of RBC within the meaning of the Securities Act of 1933 (collectively,
the “Indemnified Parties” and individually an “Indemnified Party”), from and
against any claims, losses, expenses, damages and liabilities, joint or several,
as they may be incurred, related to or arising in any manner out of any
transaction, proposal or any other matter contemplated by the engagement of RBC
under the Engagement Letter (the “Matters”). The Company also agrees that
neither RBC nor any other Indemnified Party shall have any liability to the
Company or its affiliates, partners, directors, officers, consultants, agents,
employees, controlling persons, creditors or securityholders for any losses,
claims, damages, liabilities or expenses related to or arising out of any
Matters. The Company will promptly reimburse any Indemnified Party for all
expenses as reasonably incurred in connection with the investigation of,
preparation for or defense of any pending or threatened claim related to or
arising in any manner out of any Matter, or any action or proceeding arising
therefrom.

The Company may assume the defense of any litigation or proceeding in respect of
which indemnity may be sought hereunder, including the employment of counsel and
experts reasonably satisfactory to RBC and the payment of the fees and expenses
of such counsel and experts, in which event, except as provided below, the
Company shall not be liable for the fees and expenses of any other counsel or
expert retained by any Indemnified Party in connection with such litigation or
proceeding. In any such litigation or proceeding the defense of which the
Company shall have so assumed, any Indemnified Party shall have the right to
participate in such litigation or proceeding and to retain its own counsel and
experts, but the fees and expenses of such counsel and experts shall be at the
expense of such Indemnified Party unless (i) the Company and such Indemnified
Party shall have mutually agreed in writing to the retention of such counsel or
experts, (ii) the Company shall have failed in a timely manner to assume the
defense and employ counsel or experts reasonably satisfactory to RBC in such
litigation or proceeding, or (iii) the named parties to any such litigation or
proceeding (including any impleaded parties) include the Company and such
Indemnified Party and representation of the Company and any Indemnified Party by
the same counsel or experts would, in the reasonable opinion of RBC, be
inappropriate due to actual or potential differing interests between the Company
and any such Indemnified Party.

The Company shall not, without the prior written consent of RBC, settle any
litigation relating to the Engagement Letter or any Matter unless such
settlement includes an express, complete and unconditional release of RBC and
its affiliates (and their respective control persons, partners, directors,
officers, employees, consultants and agents) with respect to all claims asserted
in such litigation or relating to the Engagement Letter or any Matter; such
release to be set forth in an instrument signed by all parties to such
settlement. Without the prior written consent of the Company, which shall not be
unreasonably withheld, delayed or conditioned, no Indemnified Party shall settle
or compromise any claim for which indemnification or contribution may be sought
hereunder. Notwithstanding the foregoing sentence, if at any time an Indemnified
Party requests that the Company reimburse the Indemnified Person for fees and
expenses as provided in this agreement, the Company agrees that it shall be
liable for any settlement of any proceeding effected without its prior written
consent if (i) such settlement is entered into more than 30 days after receipt
by it of the request for reimbursement, and (ii) it shall not have reimbursed
the Indemnified Party in accordance with such request prior to the date of such
settlement.

Notwithstanding any provision herein to the contrary, the Company shall not be
liable hereunder for indemnification to an Indemnified Party, and the
Indemnified Party shall not be exculpated, in respect of any claims, damages,
losses, liabilities or expenses that are finally judicially determined to have
resulted primarily and directly from the gross negligence or willful misconduct
or violation of governing law by any Indemnified Party. In no event, regardless
of the legal theory advanced, shall any Indemnified Party be liable for any
consequential, indirect, incidental or special damages of any nature.



7

--------------------------------------------------------------------------------


The Company agrees that the exculpation, indemnification and reimbursement
commitments set forth herein shall apply whether or not such Indemnified Party
is a formal party to any such claim, action or proceeding.

The Company agrees that if any exculpation, indemnification or reimbursement
sought pursuant to this letter were for any reason not to be available to any
Indemnified Party or insufficient to hold any Indemnified Party harmless as and
to the extent contemplated hereby, then the Company shall contribute to the
amount paid or payable by the Indemnified Party as a result of the claims,
damages, losses, expenses and liabilities in such proportion as is appropriate
(i) to reflect the relative benefits to the Company and its securityholders on
the one hand, and RBC on the other hand, in connection with the transaction to
which such exculpation, indemnification or reimbursement relates or (ii) if the
allocation on that basis is not permitted by applicable law, to reflect not only
the relative benefits referred to in clause (i) above but also the relative
fault of each such Indemnified Party, respectively, and the Company as well as
any other relevant equitable considerations. The Company and RBC agree that it
would not be just and equitable if the contribution provided for herein were
determined by pro rata allocation or any other method which does not take into
account the equitable considerations referred to above. It is hereby agreed that
the relative benefits to the Company, on the one hand, and RBC, on the other
hand, with respect to this engagement shall be deemed to be in the same
proportion as (i) the Aggregate Transaction Value of the Transaction (whether or
not consummated) for which RBC is engaged to render financial advisory services
bears to (ii) the fee paid to RBC in connection with such engagement. In no
event shall RBC contribute in excess of the fees actually received by RBC
pursuant to the terms of the Engagement Letter.

The exculpation, indemnity, reimbursement and contribution obligations of the
Company shall survive the termination of the Engagement Letter, shall be in
addition to any liability which the Company may otherwise have and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company or an Indemnified Party.

Capitalized terms used, but not defined in this Appendix A, have the meanings
assigned to such terms in the Engagement Letter.



8

--------------------------------------------------------------------------------


CONFIDENTIAL

April 29, 2004

204 Edison Way
Reno, NV 89502

Attn: Edward Dickinson
Chief Financial Officer


Pursuant to the engagement letter dated April 1, 2003 between Altair
Nanotechnologies Inc. and RBC Dain Rauscher Inc., we hereby agree to extend the
term of the engagement for an additional year by amending the definition of
“Term” to be as follows:

“Term” shall mean a period of two years from the date of this letter, unless
otherwise terminated by one or both of the parties in accordance with the
provisions of Section 6.

RBC Capital Markets Corporation
(Successor to RBC Dain Rauscher Inc.) Altair Nanotechnologies, Inc.



/s/ Allen S. Morton

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Allen S. Morton
Managing Director Edward Dickinson
Chief Financial Officer





9

--------------------------------------------------------------------------------


SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

This Settlement Agreement and Release of Claims (the “Agreement”) is entered
into this March 31, 2005 by RBC Capital Markets Corporation, a New York
corporation and successor entity to the capital markets business of RBC Dain
Rauscher Inc. (“RBC”) and Altai Nanotechnologies Inc., a company incorporated in
Canada (“Altair”).

WHEREAS, under the terms of an engagement letter for financial advisory services
between RBC Dain Rauscher Inc. and Altair Nanotechnologies Inc., dated April 1,
2003, as amended by that certain letter agreement dated April 29, 2004
(together, the “Engagement Letter”), RBC agreed to provide and did provide
financial advisory services to Altair in connection with a potential sale or
license of all or part of its intellectual property and other rights related to
its active pharmaceutical ingredient for the treatment of hyperphosphatemia
(“RenaZorb”) (the “Transaction”);

WHEREAS, RBC and Altair had not, prior to the execution of this Agreement,
reached full agreement as to the Fees accrued and payable to RBC through the
date hereof;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

  1. Release Payment – As consideration for the release by RBC of Altair set
forth in Section 2 hereof from all claims RBC may have against Altair relating
to the Engagement Letter, Altair shall pay to RBC $500,000 in cash
simultaneously with the execution of this agreement by all parties hereto.


  2. Mutual Release from Claims – Each of RBC and Altair hereby releases, holds
harmless from any liability, and forever discharges the other party hereto, and
the other party’s directors, officers, employees, shareholders, affiliates and
their respective successors and assigns from any and all claims, demands,
actions, causes of action, of any kind or nature whatsoever, at law or in
equity, that may arise out of the Engagement Letter, including, but not limited
to, any claims relating to or arising out of the provisions of Sections 4 and 5
of the Engagement Letter.


  3. Survival of Indemnification – Notwithstanding any provision in Section 2
hereof or otherwise set forth herein to the contrary, the Indemnification set
forth in Appendix A to the Engagement Letter shall remain operative and in full
force and effect.


  4. No Admission of Wrongdoing – Nothing in this Agreement shall constitute an
admission of any wrongdoing by RBC or Altair with respect to the Engagement
Letter and the obligations of RBC and Altair thereunder, and should not be
construed as such.


  5. Severability – The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


  6. Entire Agreement – This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter contained herein and
supercedes all prior agreements and understandings between the parties with
respect to such subject matter.


  7. Governing Law – This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of laws provisions thereof. Each of RBC and Altair hereby irrevocably
waive any right they may have to a trial by jury in respect of any claim,
counter-claim or action based on or arising out of this Agreement.




10

--------------------------------------------------------------------------------


  8. Counterparts – This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which taken together will
constitute one and the same instrument.


Please confirm that the foregoing is in accordance with our understandings and
agreements by signing and returning to RBC the duplicate of this Agreement
enclosed herewith.

Very truly yours,

RBC Capital Markets Corporation

By: /s/ Ian H. Fay  

--------------------------------------------------------------------------------

  Ian H. Fay
Director, Mergers & Acquisitions



Accepted and Agreed to:

Altair Nanotechnologies, Inc.

By: /s/ Alan J. Gotcher 

--------------------------------------------------------------------------------

  Alan J. Gotcher
Chief Executive Officer





11

--------------------------------------------------------------------------------
